NUMBER 13-11-00108-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG



                              IN RE: LEOPOLDO LEAL



                          On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
                   Before Justices Garza, Benavides, and Vela
                       Memorandum Opinion Per Curiam1

       Relator, Leopoldo Leal, pro se, filed a petition for writ of mandamus in the above

cause on February 24, 2011, seeking to compel the trial court to set aside its judgment

in the underlying cause and grant a judgment favorable to relator. We deny the petition

for writ of mandamus.

       Mandamus is an extraordinary remedy that issues only if the trial court clearly

abused its discretion and the relator has no adequate remedy by appeal. In re Sw. Bell
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Tel. Co., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). The heavy burden of

establishing an abuse of discretion and an inadequate appellate remedy is on the party

resisting discovery.    In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig.

proceeding). A trial court commits a clear abuse of discretion when its action is “so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law.” Id.

(quoting CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996)). It is the relator’s burden

to provide this Court with a sufficient record to establish the right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992); In re Pilgrim’s Pride Corp., 187
S.W.3d 197, 198-99 (Tex. App.–Texarkana 2006, orig. proceeding); see TEX. R. APP. P.

52.3.

        In the instant case, the petition for writ of mandamus fails to meet the

requirements of the appellate rules insofar as it lacks, for instance, an appendix or

record and it fails to contain a “clear and concise argument for the contentions made,

with appropriate citations to authorities and to the appendix or record.” See generally

TEX. R. APP. P. 52. Moreover, relator has already appealed the judgment at issue

herein, and, therefore, has not established that he lacks an adequate remedy by appeal.

See Leal v. Lone Star Country Store CC, LLC, No. 13-10-00335-CV, 2010 Tex. App.

LEXIS 7166, at *2 (Tex. App.–Corpus Christi Aug. 31, 2010, no pet.) (mem. op. per

curiam) (dismissing the appeal for want of prosecution and for failing to comply with a

directive from the court).

        The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief




                                               2
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                 PER CURIAM

Delivered and filed this
3rd day of March, 2011.




                                             3